GENERAL CABLE CORPORATION







EXECUTIVE OFFICER

SEVERANCE BENEFIT PLAN

effective January 1, 2008




















1.

PURPOSE AND TERM.  

1.01

Purpose of the Plan.

The purpose of this plan is to set forth the terms and provisions of the General
Cable Executive Officer Severance Benefit Plan (“Plan”), which is being adopted
by GK Technologies, Incorporated (“Company”) for the benefit of a select group
of senior executives of General Cable Corporation (“GCC”) and its adopting
Affiliates (as defined below) in the event that such employees are subject to
certain employment terminations, and additional benefits if such terminations
occur within 24 months following a Change in Control (as defined below).  It is
intended that this Plan shall at all times be maintained on an unfunded basis
for federal income tax purposes under the Code, be administered as a “top-hat”
plan for a select group of management or highly compensated employees, and be
exempt from the substantive requirements of the Employee Retirement Income
Security Act of 1974, as amended.

1.02

Term of the Plan.  The effective date of this Plan is January 1, 2008.  The Plan
shall continue until terminated pursuant to Section 11 of the Plan.

2.

COVERED EMPLOYEES.  

2.01

Definition of an Eligible Employee.  An employee whose employment is covered by
the laws of the United States and is employed by GCC or any Affiliate which has
adopted this Plan pursuant to Section 12 hereof (an “Employer”) shall be
eligible for coverage under this Plan if:

(a)

he is a full-time salaried employee holding a position of Executive Vice
President or above or is a Named Executive Officer as defined in U.S. SEC proxy
regulations as of the end of the year immediately prior to his termination date;
and

(b)

he is not ineligible under Section 2.02 of this Plan.  

An employee who meets these requirements is as an “Eligible Employee.”

2.02

Disqualifications to Eligibility.  An employee of an Employer is not an Eligible
Employee if:  

(a)

he has waived coverage under this Plan;

(b)

he is covered by an employment, severance or separation agreement or other
arrangement with an Employer under which he is entitled to severance pay or
salary continuation upon or after termination of employment; or

(c)

he is covered by an employment, severance or separation agreement or other
arrangement with an Employer which states that he is not to receive benefits
under this Plan.











3.

QUALIFICATION FOR SEVERANCE BENEFITS.  

3.01

Involuntary Termination without Change in Control.  In the event that the
employment of an Eligible Employee is involuntarily terminated by an Employer
for any reason other than death, Disability, Cause, or on the date of, or within
24 months after a Change in Control, for a person holding the title of President
or within 18 months after a Change in Control for all other Eligible Employees,
subject to the requirements of Section 3.03, his Employer shall be obligated to
provide the severance benefits set forth in Section 5.01 of this Plan.

3.02

Termination in Connection with a Change in Control.  

(a)

In the event that the employment of an Eligible Employee is involuntarily
terminated by an Employer on the date of, or within 24 months after a Change in
Control, for a person holding the title of President or within 18 months for all
other Eligible Employees, for any reason other than death, Disability or Cause,
subject to the requirements of Section 3.03, the Employer shall be obligated to
provide the severance benefits set forth in Section 5.02 of this Plan.

(b)

In the event that an Eligible Employee gives notice to his Employer of the
existence of a condition that constitutes Good Reason (as defined below) (i)
during the applicable (24 months for President, 18 months for all others) period
following the occurrence of a Change in Control and (ii) within a period not to
exceed 90 days of the initial existence of the condition and the Employer does
not remedy the condition within 45 days of the receipt of that notice, the
Eligible Employee may voluntarily terminate his employment with the Employer for
Good Reason and, subject to the requirements of Section 3.03,  the Employer
shall be obligated to provide the severance benefits set forth in Section 5.02
of this Plan.

3.03

Severance Benefits’ Conditions.

(a)

As a condition of receiving benefits under this Plan, an Eligible Employee may
be required to execute a separation and release agreement (in such form as the
Company shall require) in which, among other things, he will (i) acknowledge
that the severance benefit he is receiving hereunder represents the full amount
payable to him under this Plan, (ii) agree that he has no claim for any other
amounts on account of his employment or his termination of employment (other
than benefits payable under the terms of any other benefit plans of an Employer)
or waive his rights to such other amounts, (iii) give a complete release to the
Company and all of its Affiliates, and (iv) in any appropriate case, agree that
he will not provide services to or be associated with a competitor of an
Employer, solicit customers, employees or consultants of an Employer, disparage
the Company or an Employer or disclose confidential or proprietary information.
Any request for a waiver of or modification to any of the covenants of
subparagraph (iv) by an Eligible Employee must be presented to and may only be
granted by GCC’s Board of Directors.  Notwithstanding any provision in this Plan
to the contrary, if any such required separation and release agreement is not
signed by the terminated employee within such time as required by the Employer,
severance benefits under this





- 2 -




Plan will be limited to two weeks of base pay which shall be paid on the
Eligible Employee’s next scheduled payday following the expiration of such time
period.

(b)

An Eligible Employee will not be considered to be involuntarily terminated so as
to be entitled to any severance benefits under this Plan, if as a result of or
in connection with his termination:  

(i)

he is either transferred to, assumes or is offered a job or position with an
Employer or with an Affiliate of an Employer;

(ii)

he is either transferred to, assumes or is offered a job or position with (A)
any successor or assign of an Employer, including but not limited to a purchaser
or transferee of the stock or substantially all the assets of an Employer or a
business unit of an Employer, or (B) with an Affiliate of any such entity
described in A;

(iii)

his employment is terminated, but thereafter (and prior to the full payment of
severance benefits hereunder), he receives an offer of reemployment or other
position with either an Employer, any such successor or assign or any Affiliate
of an Employer or any  successor or assign of such an Affiliate (whether or not
he accepts such offer); or

(iv)

his termination is due to his voluntary termination or resignation, including
retirement, failure to return from leave of absence, Disability, or death.

(c)

In no event shall a termination of employment with regard to an Eligible
Employee occur unless the facts and circumstances indicate that no further
services will be performed by the Eligible Employee for an Employer or any
Affiliate after the date that is intended to constitute his last day of
employment.

(d)

An Eligible Employee who does not remain in his position with the Employer until
its termination date (if any) as set by the Employer and who is not otherwise
legally absent from that position will not be eligible for severance benefits
under this Plan.

(e)

The plan administrator shall determine in all cases whether a termination of
employment has occurred and whether an Eligible Employee is entitled to benefits
under this Plan. Subject to applicable law, the decisions of the plan
administrator shall be binding on all Eligible Employees and other interested
parties.

(f)

Notwithstanding anything herein to the contrary, an Eligible Employee will not
be entitled to severance benefits if his employment is terminated for Cause, as
determined by the plan administrator.

(g)

The Company also retains the right to condition payment of severance benefits
upon the faithful performance by the Eligible Employee of any remaining
obligations that he may owe to the Company or an Employer including, but not
limited to, reimbursement to an Employer for cash advances and debit balances,
the completion





- 3 -




and return to the Employer of forms or agreements routinely used by the Employer
in connection with the hiring and/or the employment of employees, and the return
of all Employer property, such as vehicles, identification cards, credit cards,
computers or other electronic equipment or items on which recorded data are
stored and keys. Principal and interest charges on any unpaid debt to an
Employer may be deducted from any severance pay allowances.

4.

CALCULATION OF SEVERANCE PAY.  

4.01

Calculation Rules.  The amount of severance pay payable to an Eligible Employee
shall be subject to the following rules:  

(a)

Any severance pay to which an Eligible Employee may be entitled shall be reduced
by any amounts to which he may be entitled under the Worker Adjustment and
Retraining Notification Act or any other similar federal or state laws.

(b)

Notwithstanding anything herein to the contrary, the Company retains the right
to deviate in any reasonable manner from the formula set forth in Section 5 of
this Plan, including the right to determine that there shall be no severance
pay, either in an individual case or for a group, for good cause; provided,
however, that there shall be no such deviation for any individual or group if
such deviation would constitute a violation of the Age Discrimination in
Employment Act of 1967, as amended, or other applicable law.

5.

SEVERANCE BENEFITS AVAILABLE.  

5.01

Involuntary Termination without Change in Control Severance Benefits.

(a)

Severance Pay.  If an Eligible Employee is involuntarily terminated and
satisfies the conditions to receive severance benefits under Section 3.01 of
this Plan,  the amount of his severance pay shall be as follows:

President

2 Years of Base Pay

Executive Vice President

1.5 Years of Base Pay

CFO

1.5 Years of Base Pay

Named Executive Officer

1.5 Years of Base Pay

(b)

Bonus.  An Eligible Employee shall be entitled to receive 24 months if
President, otherwise 18 months, of his Target Bonus in the form of a single lump
sum payment.  The Employer shall pay such amount no later than March 15
following the end of the calendar year in which the termination date occurred.
 All Eligible Employees shall also receive their bonus for the year of
termination prorated based on relevant company performance through the
termination date.

(c)

Welfare Plan Participation.  Subject to the requirements of this paragraph, an
Eligible Employee shall be entitled to remain a participant in or, if not
eligible to remain a participant, to receive the premium or premium equivalent
costs for an Employer’s health plans and life insurance plans in which he was a
participant on the





- 4 -




date of his termination of employment (or subsequent similar plans) on the same
terms and conditions applicable to similarly situated active employees until
with regard to any such plan the occurrence of the earlier of (1) the expiration
of 24 months if President, otherwise 18 months, following such termination of
employment or (2) the date that he becomes covered by a comparable benefit plan.
 An Eligible Employee shall comply with any and all requests for information,
including with regard to his status of coverage under any plan, that the plan
administrator may make in order to determine the Eligible Employee’s eligibility
for the benefits under this Plan.

(d)

Outplacement. The Eligible Employee shall be entitled to receive outplacement
assistance in an amount not to exceed ($50,000 in the case of a President and
$25,000 for all others) provided that no expenses incurred after the last day of
the second taxable year of the Eligible Employee, following the taxable year in
which the termination of employment occurred, will be covered and the assistance
must be paid no later than the end of the third taxable year of the Eligible
Employee following the taxable year in which the termination of employment
occurred.

5.02

Involuntary Termination (including Good Reason) Change in Control Severance
Benefits.

(a)

Change in Control Severance Pay. If an Eligible Employee is involuntarily
terminated and satisfies the conditions to receive severance benefits under
Section 3.02 of this Plan,  the amount of his severance pay shall be as follows:

President

3 Years of Base Pay

Executive Vice President

2 Years of Base Pay

CFO

2 Years of Base Pay

Named Executive Officer

2 Years of Base Pay

(b)

Bonus.  An Eligible Employee shall be entitled to receive 3 years if President,
otherwise 2 years, of his Target Bonus in the form of a single lump sum payment.
 Such amount shall be paid no later than March 15 following the end of the
calendar year in which the termination date occurred.  All Eligible Employees
shall also receive their bonus for the year of termination prorated based on
relevant company performance through the termination date.

(c)

Welfare Plan Participation.  Subject to the requirements of this paragraph, an
Eligible Employee shall be entitled to remain a participant in or, if not
eligible to remain a participant, to receive the premium or premium equivalent
costs for an Employer’s health plans and life insurance plans in which he was a
participant on the date of his termination of employment (or subsequent similar
plans) on the same terms and conditions applicable to similarly situated active
employees until with regard to any such plan the occurrence of the earlier of
(1) the expiration of 3 years if President, otherwise 2 years, following such
termination of employment or (2) the date that he becomes covered by a
comparable benefit plan.  An Eligible Employee shall comply with any and all
requests for information, including with regard to his status of coverage under





- 5 -




any plan, that the plan administrator may make in order to determine the
Eligible Employee’s eligibility for the benefits under this Plan.

(d)

Outplacement. The Eligible Employee shall be entitled to receive outplacement
assistance in an amount not to exceed ($50,000 in the case of a President and
$25,000 for all others) provided that no expenses incurred after the last day of
the second taxable year of the Eligible Employee, following the taxable year in
which the termination of employment occurred, will be covered and the assistance
must be paid no later than the end of the third taxable year of the Eligible
Employee following the taxable year in which the termination of employment
occurred.

(e)

Eligible Employees upon termination shall immediately vest in all unvested
options and stock awards received pursuant to the GCC 1997 and 2000 Stock
Incentive Plans, with all options exercisable until the expiration stated in the
applicable Plan.

(f)

Excise Taxes.

(i)

In the event that Executive becomes entitled to payments under Sections
5.02(a)-(e) above,  except as otherwise provided below, if any portion of such
severance payments, either alone or together with other payments or benefits,
either cash or non-cash, that the Executive has the right to receive from an
Employer, including, but not limited to, accelerated vesting or payment of any
deferred compensation, options, stock appreciation rights or any benefits
payable to the Executive under any plan for the benefit of employees, would
constitute an “excess parachute payment” (as defined in Section 280G of the
Code), then such severance payment or other benefit shall be reduced to the
largest amount (the “Target Amount”) that will not result in receipt by the
Executive of a parachute payment (the “Section 280G Limitation”). 
Notwithstanding the foregoing, if: (a) the total amounts payable to Executive
upon a Change of Control without regard to any Section 280G Limitation, as
reduced by the Target Amount, would exceed (b) the lesser of: (X) 10% of the sum
of Executive’s (i) Base Salary plus (ii) Target Bonus for the fiscal year of the
Company in which the Change in Control occurs, or (Y) $50,000, then Executive
shall be entitled to receive the amount otherwise payable to the Executive
(without regard to the Section 280G Limitation) in connection with a Change in
Control under this Agreement (the “Total Payments”), plus an additional amount
(the “Gross-Up Payment”) equal to the amount of any excise taxes payable under
Code Section 4999 (the “Excise Tax”) with respect to the Total Payments plus any
related federal, state and local income, excise, and employment taxes imposed in
connection with such payments.  The intent of the Gross-Up Payment is to ensure
that the Executive does not bear the cost of the Excise Tax or tax associated
with the Company’s reimbursement of the Excise Tax.  Subject to Section 7
hereof, any Gross-Up Payments shall be made no later than the 45th day following
the date of the Executive’s termination of employment.  The determination of the
amount of the payment described in this subsection shall be made by the
Company’s independent auditors at the sole expense of the Company. 





- 6 -




(ii)

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income tax at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii)

In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay the Company, within ten (10) days following the time that
the amount of such reduction in the Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Executive, to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Executive’s
taxable income and wages for purposes of federal, state and local income and
employment taxes), plus interest on the amount of such repayment at 120% of the
rate provided in Code Section 1274(b)(2)(B).  In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder in calculating
the Gross-Up Payment (including by reason of any payment the existence or amount
of which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess) within ten (10) days following the time that the amount of such excess
is finally determined.  The Executive and the Company shall each reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments. 

6.

PAYMENT OF SEVERANCE PAY.  

6.01

Number of Payments.  The Eligible Employee’s Employer shall pay the severance
pay payable under Section 5.01(a) or 5.02(a), as applicable, in equal
installments based on the number of regularly scheduled payroll periods
(applicable to similarly situated active executives) during the Severance
Period.  “Severance Period” means the applicable period of time set forth in
Section 5.01(a) or 5.02(a), as applicable.  

6.02

Initiation of Payments.

(a)

The first day of the Severance Period shall be determined by the Company which
shall occur no later than forty five (45) days after the Eligible Employee’s
termination of employment with the Company and correspond to a regularly
scheduled payroll date.  





- 7 -




(b)

The first installment of severance pay shall be paid on the first payday of the
Severance Period and subsequent installments on each regularly scheduled payroll
date thereafter until no additional amount is payable to the Eligible Employee;
provided, however, that the payment of one or more installments, other than
installments representing 409A Amounts (defined below), may be accelerated in
the sole discretion of the plan administrator. Any payment shall be net of any
required withholding or other employment taxes.

6.03

Death of Eligible Employee.  If an Eligible Employee dies prior to the payment
of all severance benefits under this Plan, the remainder shall be paid to his
estate in accordance with the provisions of this Plan.

7.

CODE SECTION 409A COMPLIANCE.  

Each installment of severance pay and each other separately identified amount
under this Plan shall constitute a separate payment for purposes of Treasury
Regulation § 1.409A-2(b).  Each payment that is made within the terms of the
“short-term deferral” rule set forth in Treasury Regulation § 1.409A-1(b)(4) is
intended to meet the “short-term deferral” rule.  Each other payment is intended
to be a payment upon an involuntary termination from service and payable
pursuant to Treasury Regulation § 1.409A-1(b)(9)(iii), to the maximum extent
permitted by that regulation, with any excess amount and any other benefit under
this Plan that is subject to the requirements of Code Section 409A (“409A
Amount”) being regarded as subject to the distribution requirements of Code
Section 409A(a)(2)(A), including, without limitation, the requirement of Code
Section 409A (2)(B)(i) that payment be delayed until the date that is six months
after separation from service if the Eligible Employee is a “specified
employee,” as defined in Code Section 409A, at the time of such separation from
service.

Any severance benefit under this Plan to which Code Section 409A applies that
constitutes a reimbursement or in-kind benefit shall be subject to the
following:  (a) the amount of expenses eligible for reimbursement or in-kind
benefits provided during an Eligible Employee’s taxable year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other taxable year (this requirement shall not apply to an arrangement that
provides for the reimbursement of expenses referred to in Code Section 105(b));
(b) the reimbursement of an eligible expense shall be made on or before the last
day of the Eligible Employee’s taxable year following the taxable year in which
the expense was incurred; and (c) the right to reimbursement or in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

8.

ADMINISTRATION.    

The Company shall be responsible for the administration of this Plan and shall
serve as plan administrator.  The Company may appoint or employ such persons as
it deems necessary to render advice with respect to any responsibility of the
Company under this Plan.  The Company shall have the discretionary authority to
decide all questions concerning the eligibility of any person to participate in
this Plan, the right to and amount of any benefit payable under this Plan to any
individual and the date on which any individual ceases to be a Plan participant.
 The Company may allocate to any one or more of its employees any responsibility
it may have under





- 8 -




this Plan.  Any such person who receives full-time pay from the Company or any
Affiliate shall receive no compensation from this Plan for his services in such
capacity (other than expense reimbursements).  Any such person shall not have
any fiduciary responsibilities under this Plan.  As plan administrator, the
Company shall maintain records of this Plan’s administration and shall be
responsible for the handling, processing and payment of any claims for benefits
under this Plan.

9.

CLAIMS PROCEDURE.  

9.01

Notification of Benefit Determination and Initiation of Claims.  

(a)

The Company shall notify each Eligible Employee who the Company determines is
entitled to benefits under this Plan of his entitlement to receive such benefits
and shall provide any forms required in connection with the application for such
benefits.  

(b)

If any such Eligible Employee disagrees with the determination of his benefits,
he may submit a written statement describing the basis of his claim for
benefits, together with any forms required in connection with the application
for such benefits.  

(c)

Any Eligible Employee who is not so notified but believes that he is entitled to
benefits under this Plan may submit a written statement describing the basis of
his claim for benefits and requesting any forms required in connection with the
application for such benefits.  

(d)

Each Eligible Employee claiming a benefit under this Plan must complete and file
with the Company any required application forms.  

9.02

Claim Denial.  If the claim of an Eligible Employee is wholly or partially
denied after he has completed the required documents as described above, he
shall be notified by registered mail within 90 days after the written claims
statement is submitted, or within 90 days after any required application forms
are filed, if later (except that in special circumstances the Company may take
an additional 90 days to consider its decision, in which case the Eligible
Employee will be notified of the extension).  Such notification shall set forth:

(a)

the specific reasons for the denial (including reference to any pertinent Plan
provisions on which the denial is based);

(b)

if applicable, a description of any additional material or information necessary
for the claimant to perfect the claim, and an explanation of why such material
or information is necessary; and,

(c)

the claims review procedure and the time limits applicable to such procedures,
including a statement of the right to institute an arbitration proceeding under
Section 13.09.








- 9 -







9.03

Review of Claim Denials.  

(a)

The Company will review such claim denials.  Any Eligible Employee who has filed
a claim for benefits may make a written request to the Company, within 60 days
after denial of his claim, for a review of such claim.  Any such request may
include a statement by the Eligible Employee of any relevant issues and comments
and may include a request for an opportunity to review this Plan and any other
pertinent documents (which will be made available to him within 30 days after
such request is received at a convenient location during business hours).  

(b)

The Eligible Employee claiming benefits shall be notified of the final decision
of the Company within 60 days after his request for a review is received.
 However, if the Company finds it necessary due to special circumstances (such
as, for example, the need to hold a hearing), to extend this period and so
notifies the claimant in writing, the decision shall be rendered as soon as
practicable, but in no event later than 120 days after the claimant’s request
for review.  The decision shall be in writing and shall set forth the specific
reasons for the denial (including reference to any pertinent Plan provisions on
which the denial is based).  Such decision shall be final and conclusive on all
persons claiming benefits under this Plan, subject to applicable law.  

10.

FUNDING.  

This Plan shall not be funded through a trust, an insurance contact or otherwise
and all benefit payments from this Plan shall be made from the general assets of
an Employer or the Company.  Accordingly, an Eligible Employee shall not have
any claim against specific assets of an Employer or the Company and shall be
only a general creditor with respect to any rights he may have under this Plan.
 

11.

AMENDMENT AND TERMINATION.  

This Plan may be amended or terminated, in whole or in part, at any time by a
written instrument signed by the President of the Company subject to approval by
the Compensation Committee of the GCC Board.  Any amendment or proposed
termination following a Change in Control requires the consent of a majority of
the then Eligible Employees.  Any such Plan amendment or termination may apply
to all employees, or to only designated classes of employees (including former
employees).  Any provision of this Plan may be modified for any class of
employees by any Appendix attached hereto.  Upon termination of this Plan, an
Employer or the Company shall have no further liability hereunder, and all Plan
benefits (except for any amounts payable to employees who separated from service
before the date of Plan termination) shall cease.  

12.

ADOPTION AND WITHDRAWAL BY AFFILIATES.  

12.01

Adoption by Affiliates.  Subject to receiving the approval of the board of
directors of the Company (“Board of Directors”),  an Affiliate of the Company
may adopt this Plan pursuant to appropriate written resolutions of its board of
directors and by executing and





- 10 -




delivering to the Company an adoption agreement in which the adopting affiliate
agrees to be bound by all of the terms of this Plan with respect to its Eligible
Employees.  The adoption agreement shall become, as to such adopting affiliate
and its employees, a part of this Plan as then amended or thereafter amended.
 It shall not be necessary for the adopting affiliate to sign or execute the
original or amended Plan document.  The effective date of this Plan for any such
adopting affiliate shall be that stated in the adoption agreement, and from and
after such effective date, the adopting affiliate shall assume all the rights,
obligations, and liabilities under this Plan.  The administrative powers and
control of the Company, as provided in this Plan, including the sole right to
amend, shall not be diminished by reason of participation of any such affiliate
in this Plan.  

12.02

Special Provisions by Affiliates.  With the approval of the Company, an adopting
affiliate may elect to have special provisions apply with respect to its
Eligible Employees.  Such special provisions, which may differ from the
provisions of this Plan which are applicable to employees of other affiliates,
shall be stated in this Plan text or in an Appendix to this Plan.  

12.03

Withdrawal.  Any Affiliate of the Company participating in this Plan may
withdraw from this Plan at any time without affecting other Affiliates of the
Company by complying with the provisions of this Plan.  The Board of Directors
of the Company may, in its absolute discretion, terminate an adopting
affiliate’s participation at any time.  

13.

MISCELLANEOUS.  

13.01

Other Benefits.  The payment of severance benefits under this Plan shall not be
taken into account to increase any benefits provided (or continue coverage)
under any other plan or policy of an Employer or any Affiliate, except as
otherwise specifically provided in such other plan or policy.  

13.02

No Assignments.  No benefit payable under this Plan may be assigned,
transferred, pledged as a security for indebtedness or otherwise encumbered, or
subjected to any legal process for the payment of any claim against an employee.
 

13.03

At-Will Employment.  This Plan does not create a contract of employment or give
any employee the right to continued employment or change the at-will nature of
any employee’s employment with an Employer.  

13.04

Savings.  If any provision of this Plan should be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provision of this
Plan, and this Plan shall be construed and enforced as if such provisions had
not been included.  

13.05

Construction.  

(a)

Whenever appropriate in this Plan, words used in the singular may be read in the
plural; words used in the plural may be read in the singular; and words
importing the masculine gender shall be deemed equally to refer to the feminine
or be neutral.  Any reference to a Section shall refer to a Section of this
Plan, unless otherwise indicated.  





- 11 -




(b)

The headings of sections are included solely for convenience of reference, and
if there be any conflict between such headings and the text of this Plan, the
text shall control.  

13.06

Choice of Law.  Except to the extent preempted by federal law, this Plan shall
be construed, administered and enforced according to the laws of the
Commonwealth of Kentucky.  

13.07

Participation in Other Benefit Plans.  The payment of severance benefits under
this Plan shall not cause any individual to be deemed an employee of the
Employer for purposes of participation or accrual of benefits under any other
plan or program of employee benefits sponsored by the Employer.  Notwithstanding
the foregoing, an Eligible Employee may elect to enroll in the group health plan
of the Employer under the same terms and conditions as would be applicable if
the individual had not terminated employment.  

13.08

Administrative Compliance with Section 409A.  To the extent applicable, this
Plan is intended to comply with Code Section 409A and applicable guidance
thereunder, including but not limited to Notice 2007-86 and Notice 2007-78, and
the provisions of this Plan shall be construed in accordance with that intention
so as to avoid any adverse tax consequence to an employee.     Any provision
required for compliance with Code Section 409A that is omitted from this Plan
shall be incorporated herein by reference and shall apply retroactively, if
necessary, and be deemed a part of this Plan to the same extent as though
expressly set forth herein.  Notwithstanding anything contained herein to the
contrary, no payment hereunder shall be made prior to January 15, 2008 if such
payment would violate the transition rules regarding the time and form of
payment as set forth in Notice 2007-86.

13.09

Arbitration of Differences Over the Plan.  Any controversy, dispute or claim
arising out of or relating, in any way, to this Plan or a purported breach of
the Plan shall be settled through arbitration proceedings conducted in
Cincinnati, Ohio in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  The matter shall be heard and decided, and
awards rendered by, a panel of three arbitrators.  An Employer and the Executive
shall each select one arbitrator and the American Arbitration Association shall
select the third arbitrator, each of whom shall be on the American Arbitration
Association’s national panel of commercial arbitrators.  The award rendered by
this arbitration panel shall be final and binding as between the parties hereto
and their heirs, executors, administrators, successors and assigns, and judgment
on the award may be entered by any court having jurisdiction.  The Executive’s
Employer shall pay all arbitration fees, including those of the arbitrators,
unless the panel makes a factual finding or conclusion that the Executive’s
claim in the matter was frivolous.  Likewise, the Executive’s Employer shall pay
his legal fees in all disputes, other than those deemed frivolous.  The
Executive shall be responsible for all of his fees and costs along with 50% of
all arbitration fees in any matter the arbitrators find frivolous.

13.10

Other Benefits Unaffected.  Nothing herein shall alter, in any way, any vested
benefits or the terms of any benefit, bonus or stock plan under which an
Executive is covered.

13.11

Successors.  The Company and each Employer which has adopted this Plan shall
require that any successor or any acquiring entity assume and honor all terms of
this Plan.





- 12 -




14.

ADMINISTRATIVE INFORMATION.

14.01

Plan Year.  Each plan year begins on January 1 and ends on December 31 of the
same year.  Records concerning this Plan are kept on a plan year basis.  

14.02

Legal Notices.  The person designated to receive any legal notices concerning
this Plan is:  

General Cable Corporation
c/o General Counsel
P. O. Box 601
4 Tesseneer Drive
Highland Heights, KY  41076
(606) 572-8000

15.

DEFINITIONS.  For purposes of this Plan, the following terms are defined as
follows:

(a)

“Affiliate” means any entity with regard to an Employer or of a successor or
assign if it is considered to be under common control with an Employer or the
purchaser or transferee (per Section 3(b)(ii)), respectively, for purposes of
Code Sections 414(b) or 414(c); however, the phrase “more than 50 percent” shall
be substituted for “at least 80 percent” in the determination of
parent-subsidiary status.

(b)

“Base Pay” means an Eligible Employee’s annual rate of salary at the time of his
termination of employment, excluding bonuses, the value of any benefits and
other forms of additional compensation.

(c)

“Cause” shall include, but is not limited to:  

(i)

any willful or continuous neglect of or refusal to perform the employee’s duties
or responsibilities with respect to an Employer or its Affiliates;

(ii)

insubordination, dishonesty, fraud, gross neglect or willful malfeasance by the
employee in the performance of such duties and responsibilities;

(iii)

the conviction or an entry into a plea of nolo contendere by the Executive with
respect to any felony; or

(iv)

any serious violation of company rules or regulations.

(d)

“Change-in-Control” means the occurrence of any one or more of the following
events:

(i)

any person or other entity (other than any of GCC’s sub­sidiaries or any
employee benefit plan sponsored by GCC or any of its subsidiaries) including any
person as defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), becomes the beneficial owner, as defined in





- 13 -




Rule 13d-3 under the Exchange Act, directly or indirectly, of more than fifty
percent (50%) of the total combined voting power of all classes of capital stock
of GCC normally entitled to vote for the election of directors of GCC (the
“Voting Stock”),

(ii)

the stockholders of GCC approve the sale of all or substantially all of the
property or assets of GCC and such sale occurs;

(iii)

the stockholders of GCC approve a consolidation or merger of the GCC with
another corporation (other than with any of GCC’s subsidiaries), the
consummation of which would result in the share­holders of GCC immediately
before the occurrence of the consolidation or merger owning, in the aggregate,
less than 60% of the Voting Stock of the sur­viving entity, and such
consolidation or merger occurs; or

(iv)

a change in the board of directors of GCC occurs with the result that the
members of the board on the effective date of this Plan (the “Incumbent
Directors”) no longer constitute a majority of such board of directors, provided
that any person becoming a director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest or the settle­ment thereof, including but not limited to a consent
solicitation, relating to the election of directors of GCC) whose election or
nomination for election was supported by two-thirds (2/3) of the then Incumbent
Directors shall be con­sidered an Incumbent Director for purposes hereof.

(e)

“Disability” means the inability to perform the essential function of one’s job
with or without accommodations.

(f)

“Code” means the Internal Revenue Code of 1986, as amended.

(g)

“Good Reason” means the occurrence of any of the following during the 24 month
period following a Change in Control:

(i)

a material diminution of the Eligible Employee’s Base Pay or incentive
compensation (excluding any reduction in incentive compensation because
incentive plan performance objectives and criteria were not met);

(ii)

a material diminution in the Eligible Employee’s authority, duties, or
responsibilities; or

(iii)

a material change in the geographic location at which the Eligible Employee is
required to perform services (for this purpose, a material change is deemed to
occur if the Eligible Employee is required to perform his principal executive
functions more than fifty (50) miles from his primary office as of the date that
he becomes an Eligible Employee.





- 14 -




(h)

“Target Bonus” means the higher of an employee’s current target or the average
of the annual incentive bonuses paid to the particular employee in the prior
three years.

IN WITNESS WHEREOF, the Company has adopted this Plan as of this 19th day of
 December, 2007.                                







GK TECHNOLOGIES, INCORPORATED







/s/ Gregory B. Kenny

By:  

Gregory B. Kenny

Title:

President








- 15 -


